In an action, inter alia, to recover damages for accounting malpractice, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Schmidt, J.), dated January 17, 2003, as granted that branch of the defendants’ cross motion which was to compel them to respond to a demand for a bill of particulars and to comply with certain additional demands for disclosure.
*444Ordered that the order is affirmed insofar as appealed from, with costs.
“The supervision of discovery, and the setting of reasonable terms and conditions for disclosure, are within the sound discretion of the Supreme Court” (Provident Life & Cas. Ins. Co. v Brittenham, 284 AD2d 518 [2001]; see Mattocks v White Motor Corp., 258 AD2d 628, 629 [1999]). Under the circumstances, the Supreme Court providently exercised its discretion in granting that branch of the defendants’ cross motion which was to compel the plaintiffs to respond to a demand for a bill of particulars and certain additional demands for disclosure. Ritter, J.P., S. Miller, Townes, Crane and Rivera, JJ., concur.